internal_revenue_service national_office technical_advice_memorandum number release date index number 07-big_number case mis no tam-109639-00 cc fip b1 date legend taxpayers’s name taxpayer’s address taxpayer’s ein tax years conference held taxpayer year year founder date sister sister younger brother older brother amount a x y amount b month month amount c date date amount d amount e amount f tam-109639-00 date amount g amount h date amount i employee issue whether taxpayer may deduct any portion of the settlement payments made in year and year as interest_expense conclusion taxpayer may not deduct any portion of the settlement payments made in year and year as interest_expense facts prior to his death founder owned directly and indirectly all of the outstanding_stock of taxpayer a corporation following founder’s death the common_stock of the taxpayer was held by a family_trust on date the family_trust distributed the common_stock of taxpayer equally to the four children of founder on the same day the taxpayer redeemed the shares of sister sister and younger brother taxpayer also separately redeemed outstanding class a and class b shares that were held in trust the redemption transactions resulted in older brother being the sole shareholder of taxpayer pursuant to the redemption agreements the three siblings sold their common shares to taxpayer in return for a promise to pay amount a in x equal annual installments the redemption agreements provided that a dollar_figurey payment would be made upon execution and taxpayer would deliver an installment promissory note redemption note to each sibling for the remaining payments the redemption notes provided that the annual payments were inclusive of principal and interest and could be prepaid no stated_interest was provided for in the redemption notes neither the redemption notes nor the redemption agreements provided for contingent payments shortly after the date redemptions taxpayer sold one of its four subsidiary corporations to an unrelated party for amount b an amount that was approximately three times the present_value of the total combined redemption payments that taxpayer tam-109639-00 had agreed to pay for the common_stock of the redeemed siblings because of questions regarding the fairness of the redemption price taxpayer offered to prepay the remaining installment payments owed to the siblings in return for the release of taxpayer from any claims sister and younger brother accepted this offer but sister declined sister and younger brother each executed a document that acknowledged receipt of prepayment in cancellation of their redemption notes and release of taxpayer and its officers and directors from all claims and obligations whether executory or not thereafter in month sister filed a lawsuit against older brother and taxpayer in a federal district_court alleging violations of section b of the securities exchange act of and rule 10b-5 of the securities_and_exchange_commission common_law fraud and breach of fiduciary duty the complaint generally alleged that older brother and taxpayer had failed to disclose material facts and misstated others thereby leading her to sell her shares for less than fair_market_value sister sought compensatory_damages of amount c along with punitive_damages against older brother prejudgement interest fees and costs the breach of fiduciary duty claim was brought solely against older brother in month sister filed a lawsuit against older brother and taxpayer making much the same claims but not including a common_law fraud claim as sister and seeking compensatory_damages of amount c together with prejudgement interest fees and costs again the breach of fiduciary duty claim was made against older brother only in both suits the defendants answered the complaints by denying the principal allegations and asserting affirmative defenses and counterclaims among other things the defendants responded that the complaints were barred by the doctrine_of accord and satisfaction the defendants also asserted that sisters’ only remedy was recission because taxpayer was not obligated to pay more for the redeemed shares than the amount it agreed to in the redemption agreements in settlement negotiations taxpayer’s counsel advised sister that the defendants would aggressively defend themselves at trial taxpayer’s counsel also asserted that by litigating sister ran the risk of receiving far less than was offered in settlement or receiving nothing at all on date sister entered into a settlement agreement with older brother and taxpayer the agreement required the taxpayer and older brother individually and as trustee to pay amount d to sister the agreement released older brother and taxpayer from all liability for any and all claims related to the redemption of the common_stock of sister and the redemption of the class a and class b shares on date sister entered into a settlement agreement with older brother and taxpayer sister 1's agreement required taxpayer and older brother individually and as trustee to pay amount e to sister for a release similar to that given by sister sister was still owed amount f on her redemption note at the time of the settlement each settlement agreement also released older brother from liability related to his acquisition of the family lakefront summer house tam-109639-00 the settlement agreements signed by sister and sister were extensive and 13-page documents respectively each agreement was entitled general release and settlement agreement the settlement agreements provided that the parties would pay their own costs the agreements did not allocate the settlement payments in any way thus there was no allocation of the payments between the two defendants nor among the claims and there was no mention of interest in one written settlement offer on date sister had proposed to settle for amount g including interest running from the date of the common_stock redemption in a subsequent written offer sister stated that her most recent offer was based on a conservative valuation of the stock and relinquished all interest that would have accrued since the date of the redemption the settlement payments to sister and sister were equal to approximately and respectively of the amount c compensatory_damages that each sister sought in their initial pleadings taxpayer issued forms to sister and sister reporting to them a portion of their respective settlement payments as interest based on the mid-term applicable_federal_rate for the three-month period ending in the month of the original redemption sister 1's form_1099 also included interest of amount h that taxpayer calculated as remaining on the final payment of the redemption note shortly thereafter taxpayer’s counsel had telephone conversations with sister 2's attorney regarding the issuance of the form_1099 the request for technical_advice does not indicate what was said in those conversations taxpayer also entered settlement negotiations with younger brother younger brother had not filed suit against older brother or taxpayer on date taxpayer agreed to pay younger brother amount i to settle potential claims the request for technical_advice states that younger brother did not execute a settlement agreement younger brother did sign a five-sentence document entitled receipt and direction this document does not mention the existence of a dispute or contain any language releasing older brother or taxpayer from any liability it was not signed by older brother or taxpayer the first sentence of the receipt and direction document states that younger brother acknowledges that he will receive amount i representing additional consideration for his sale of common_stock to taxpayer three sentences then describe the tax consequences they state that amount i consists of a principal component which would be reported by younger brother’s accountant who represented taxpayer in this matter as long-term_capital_gain and an interest component for which younger brother would be issued a form_1099 the final sentence directs that the amount i redemption proceeds be sent to a specific account which was established in the name of taxpayer’s employee as trustee of the younger brother year trust taxpayer calculated the portion of the payment to younger brother that the parties characterized as interest based on the lowest mid-term applicable_federal_rate for the three-month period ending on the date of the original redemption law and analysis tam-109639-00 taxpayer contends that a portion of the settlement payments is deductible as interest_expense further taxpayer asserts that a court would have awarded statutory prejudgement interest if a judgement had been awarded against it therefore taxpayer principally contends that a portion of the settlement payments that it made in year and year was properly treated as prejudgement statutory interest taxpayer further contends that such putative prejudgement statutory interest is deductible under sec_163 of the internal_revenue_code because it is a time_value_of_money charge awarded for the delay in payment of damages taxpayer also contends that the settlement payments were additional sales proceeds that should be treated as part interest pursuant to sec_483 it is well established that the origin of the claim doctrine determines the nature and character of settlement payments and associated legal expenses in determining whether legal expenses_incurred in a divorce proceeding were personal expenses or deductible business_expenses the supreme court in 372_us_39 held that the determination is made by considering the origin or character of the claim with respect to which an expense was incurred in an often quoted passage the origin_of_the_claim_test was described by the tax_court in 59_tc_708 as follows quite plainly the origin-of-the-claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy citations omitted the principal dispute between taxpayer and its former shareholders arose out of the date redemption transactions because the dispute originated in a capital_transaction the settlement payments were nondeductible capital expenditures 568_f2d_663 78_tc_910 revrul_80_119 1980_1_cb_40 the issue herein is whether any portion of the settlement payments was properly deducted as interest prejudgement statutory interest courts have consistently treated prejudgement statutory interest as ordinary_income under sec_61 317_us_399 323_f2d_913 2nd cir 801_f2d_117 3rd cir 58_tc_459 48_fsupp_662 ct_cl sec_1_61-7 of the income_tax regulations states that interest_income includes the interest portion of a condemnation_award in kieselbach new york city acquired title to real_estate owned by taxpayer by condemnation proceedings the taxpayer treated the condemnation_award together with interest received as capital tam-109639-00 gain the service denied capital_gain treatment on the interest award asserting instead that the interest award should be taxed as ordinary_income without having to conclude that the award was interest the court agreed with the service that the amount in excess of the condemnation_award was compensation_for failing to put the award in the hands of the taxpayer on the date the property was taken statutory interest awarded for delayed payment of breach of contract and stock fraud damages has been treated as ordinary_income in spangler the taxpayer claimed that interest awarded in a stock fraud suit could be first recovered as a return_of_capital the court disagreed it held that the sums labeled interest in the judgement awarded were in lieu of ordinary_income the taxpayer would have earned on sums wrongfully withheld had they been paid when due thus the court treated the prejudgement interest award as ordinary_income similarly in wheeler the court held that the prejudgement interest portion of a jury award in a contract claim was compensation_for the delay in receipt of damages that was taxable as ordinary_income in the case of personal injury awards the tax_court has consistently held that the prejudgement interest portion of an award is not excludable under sec_104 as damages received on account of personal injury in 100_tc_124 and 94_tc_189 the tax_court concluded that court awarded statutory interest does not constitute sec_104 damages the aames court said the nature of interest is that it is paid because of delay in the receipt of funds in this case the principal_amount awarded to plaintiff and designated ‘damages’ by the massachusetts supreme judicial court as interest it is taxable to petitioner id pincite in 73_f3d_1040 10th cir the court_of_appeals concluded that prejudgement statutory interest was not excludable from taxable_income under sec_104 the service had argued that the statutory interest even if an element of damages should be distinguished from damages awarded to recompense underlying personal injury the service further asserted that the statutory interest compensated the taxpayer for the time_value_of_money not directly for personal injury in discussing the evolution of prejudgement interest awards in personal injury cases the court said that it has only been relatively recently that such interest has been awarded the court noted that prior to the enactment of state laws providing for prejudgement interest such interest was rarely available under common_law the court said the requirement of a liquidated sum ‘fixed and known ’ posed the greatest obstacle towards recovery_of such interest id pincite in finding for the service the court ruled that the statutory interest was awarded as compensation_for the lost time_value_of_money not for the injury itself following the rule_of construction that exclusions from income are construed narrowly the court concluded that prejudgement interest was not directly received on account of personal injury under sec_104 id pincite sec_163 - interest on indebtedness sec_163 permits as a deduction all interest_paid or accrued within a taxable_year on indebtedness tam-109639-00 without indebtedness amounts that are labeled as interest_expense are not deductible_interest under sec_163 under the predecessor provision to sec_163 the supreme court concluded that the taxpayer in 308_us_488 could not deduct as interest on indebtedness the cost incurred to borrow stock used to fund an employee compensation program rejecting the notion that the code could be read to authorize deductions of effective interest the court looked to the ordinary business world meaning of the words interest on indebtedness the court stated in the business world ‘interest on indebtedness’ means compensation_for the use or forbearance of money id pincite in a footnote the court observed that this definition makes irrelevant lines of authority where interest in a different context has been used to describe damages or compensation_for the detention or use of money or of property id pincite n the different context that the court had in mind was interest awarded in the case of court judgements several courts have more directly ruled that prejudgement interest or similar amounts do not constitute interest on indebtedness 992_f2d_226 9th cir aff’g t c memo and 96_tc_724 60_tc_872 aff’d 514_f2d_1209 8th cir 3_bta_378 in a consolidated appeal from the tax_court the ninth circuit in noguchi addressed whether blight of summons damages could be deducted as interest_expense by taxpayers that had acquired their residences pursuant to condemnation proceedings under hawaii law that law permitted the taxpayers to acquire for fair_market_value the residences which they had leased additional blight of summons damages were awarded at a percent per annum rate from the valuation_date of the property to be acquired midkiff t c pincite however even after proceedings were initiated the taxpayers were free at any point to call off their acquisitions in affirming the tax_court the ninth circuit found that the blight of summons damages even though calculated like interest to compensate for the delay in payment could not be deducted as interest on indebtedness the court stated that to be deductible under sec_163 the obligation on which interest is based must be an ‘existing unconditional and legally enforceable obligation for the payment of a principal sum ’ noguchi f 2d pincite the taxpayers were found not to be unconditionally obligated because they could have backed out of the acquisitions up until the point payment was made for the lots id the tax court’s opinion in midkiff followed much the same analysis to permit a sec_163 interest_expense the court said the following requirements must be met a there is ‘indebtedness’ b the indebtedness is that of petitioners c the payment is of ‘interest’ and d for cash_method taxpayers the interest is paid in the taxable_year that the deduction is claimed id pincite again the court focused upon the absence of indebtedness particularly the absence of an existing unconditional and legally enforceable obligation for the payment of a principal sum the court found that the in a settlement agreement the parties in midkiff characterized the blight of summons damages as interest id pincite tam-109639-00 midkiffs were not unconditionally obligated to pay just compensation to the lessor until they had affirmatively executed the reply to the lessor’s offer indicating intent to purchase the lot and escrow closed on the purchase id pincite courts have also ruled that the portion of settlement amounts denominated as interest in securities fraud suits does not constitute deductible_interest on indebtedness in jordan the taxpayer together with other promoters had organized a corporation in which they acquired subscription rights the taxpayer sold his subscription rights to a related corporation which exercised the rights and sold the stock to the public claiming to have been misled the public shareholders filed securities lawsuits against the corporation and taxpayer as one of the incorporators in response the taxpayer and other promoters agreed to refund the purchase_price paid for certain purchased shares and pay five percent interest from the date the shares had been purchased to the date of recission the taxpayer claimed that the five percent interest was deductible under sec_163 the court found that the taxpayer could not deduct the additional five percent denominated as interest because there was no preexisting indebtedness on which interest could accrue as required by sec_163 in finding that indebtedness requires an existing unconditional and legally enforceable obligation for the payment of money the court concluded that the amount denominated as interest in the offer of recission was merely a part of the purchase_price paid_by the taxpayer to acquire the stock and was not deductible_interest id pincite in appeal of bettendorf the taxpayer was sued for failing as a fiduciary to make full and complete disclosure of facts in purchasing stock of bettendorf axle company of which taxpayer was president the plaintiff was awarded a judgement against the taxpayer for damages the award as modified by the iowa supreme court included both prejudgement and postjudgement interest the service disallowed the taxpayer’s deduction of the interest the taxpayer argued that the prejudgement and postjudgement interest was deductible as interest even though the court had awarded the interest in the form of damages as to the prejudgement interest the court disagreed though it assumed that the prejudgement interest qualified as interest under the code the court opined that the interest was not deductible because it was not paid_or_accrued on indebtedness the court found that there was no debtor-creditor relationship between the taxpayer and plaintiff rather the court found that taxpayer was sued as a trustee and there was no debt that was due from the taxpayer to the plaintiff however the court did find that the taxpayer could deduct postjudgement interest because the taxpayer became indebted to plaintiff once a judgement had been rendered id pincite a debt must be existing and unconditional to be indebtedness under sec_163 in 53_f2d_47 the service disallowed the deduction of interest in 24_tc_1150 the court said that a debtor- creditor relationship is essential to the existence of indebtedness it further stated that there must be an unconditional obligation to pay or stated otherwise the amount claimed as the debt must be certainly and in all events payable id pincite tam-109639-00 on promissory notes that the taxpayer had executed and given to his wife and children the notes had 30-year terms and bore interest at five percent the instruments however were not considered promissory notes under iowa law because they were not unconditional id pincite in evaluating whether the obligation created indebtedness under the federal_income_tax law the court said that the term indebtedness in the federal tax law implies an unconditional obligation to pay the court said in order to create an indebtedness there must be an actual liability at the time either to pay then or at some future time every debt must be solvendum in praesenti or solvendum in futuro - must be certain and in all events payable whenever it is uncertain whether anything will ever be demandable by virtue of the contract it cannot be called a ‘debt ’ while the sum of money may be payable upon a contingency yet in such case it becomes a debt only when the contingency has happened the term ‘debt’ being opposed to ‘liability’ when used in the sense of an inchoate or contingent debt citations omitted id pincite the court went on to state that the notes in question were not indebtedness because they were conditional upon the payees being alive id in the present case taxpayer’s settlement contracts with sister and sister did not treat any portion of the payment as interest the receipt and direction document signed by younger brother but not executed by taxpayer or older brother stated that a portion of the payment made by taxpayer to younger brother was interest regardless of how the parties characterized the payments taxpayer could only deduct a portion of the payments as interest under sec_163 if the interest was on indebtedness not all obligations are indebtedness and indebtedness exists under sec_163 when there is an existing unconditional and legally enforceable obligation to pay a principal sum taxpayer disputed both the existence of an obligation and the amount of any liability in settlement negotiations taxpayer’s counsel advised sister that the defendants would aggressively defend themselves at trial taxpayer’s counsel also asserted that by litigating sister ran the risk of receiving less than was offered in settlement or might receive nothing at all thus with the exception of the redemption note held by sister taxpayer did not have an existing unconditional and legally nor was there a fixed principal sum that was due to the siblings each sibling ultimately settled his or her claims for different amounts interestingly if taxpayer had been indebted to each of the siblings for a fixed principal sum then under taxpayer’s theory it could have had cancellation_of_indebtedness_income to the extent that it was able to satisfy the indebtedness for less than the unpaid principal and interest due in this case the amount might be measured by the difference between the sum claimed in the siblings’ lawsuits and the amount taxpayer paid to settle the claims tam-109639-00 enforceable obligation to pay a principal sum that could be considered indebtedness on which interest was properly deductible redemption notes subject_to oid rules sec_483 generally provides rules for treating as interest in a manner consistent with the method for computing interest under sec_1272 that portion of the payments made on the sale_or_exchange of property sec_483 provides that the operative rules of sec_483 generally apply to any payment on account of the sale_or_exchange of property which constitutes part or all of the sales_price and which is due more than six months after the date of such sale_or_exchange under a contract under which some or all of the payments are due more than one year after the date of such sale_or_exchange and under which there is total_unstated_interest sec_483 provides that these rules do not apply to any debt_instrument for which an issue_price is determined under sec_1273 other than paragraph thereof or sec_1274 in the case of any debt_instrument issued after date sec_163 generally permits a deduction to the issuer equal to the aggregate daily portions of the original_issue_discount for days during the taxable_year a debt_instrument for this purpose is defined by sec_1275 to be a bond debenture note or certificate or other evidence_of_indebtedness with certain exceptions not relevant here sec_1274 provides that the rules of that section apply to debt instruments given in consideration for the sale_or_exchange of property sec_483 does not apply to taxpayer’s settlement payments because they did not originate from a transaction subject_to sec_483 sec_483 excepts from its treatment those debt instruments that are covered by sec_1274 the redemption notes were covered by sec_1274 because they were debt instruments within the meaning of sec_1275 that were issued in consideration for the sale of property the redeemed shares accordingly even if it were appropriate to treat the settlement payments as deferred sales proceeds due under the redemption contracts the settlement in midkiff t c pincite the court said that the indebtedness must also be that of the taxpayers to permit a sec_163 deduction sister and sister filed lawsuits against taxpayer and older brother neither the redemption notes nor the redemption contracts provided for contingent payments it is not necessary to consider whether sec_483 would have applied during these years to the settlement payments had the underlying redemption been covered by sec_483 in 836_f2d_1176 9th cir the ninth circuit held that the service could not require a portion of a settlement payment received in a securities fraud suit to be treated as interest under sec_483 however with regard to newsprint that was later sold at a discount under the settlement agreement the court did find that interest could be imputed from the date of settlement tam-109639-00 payments did not arise out of a transaction to which sec_483 applied because the redemption transactions were not covered by sec_483 the origin of the claim doctrine would not treat the settlement payments as part interest under the principles of sec_483 although the settlement payments are not part interest taxpayer is entitled to deduct under sec_163 the original_issue_discount that accrued during the time in year that sister held her redemption note other taxpayer contentions taxpayer contends that express allocations in settlement agreements are generally respected where entered into at arm’s length and in good_faith for this proposition taxpayer cited 102_tc_116 102_tc_465 87_tc_1294 based on its reading of those cases taxpayer contends that the interest_deduction it took for a portion of the settlement payment made to younger brother was proper because it was made pursuant to a document signed by younger brother that said the payment was interest the request for technical_advice states that younger brother did not execute a settlement agreement however taxpayer asserts that the receipt and direction document signed only by younger brother was an arm’s length settlement agreement the cases cited by taxpayer address whether personal injury settlements are excludable from the income of recipients none of those cases suggest that in the absence of underlying indebtedness a taxpayer may characterize payments as deductible_interest courts have rejected efforts by taxpayers to characterize settlement and other_payments as deductible_interest expense where there is not underlying indebtedness 53_f2d_47 96_tc_724 60_tc_872 moreover it is appropriate to look beyond the language of a settlement agreement to the overall realities this has been stated to be particularly true where extrinsic evidence suggests that a taxpayer’s choice of settlement language may have been driven by tax considerations 99_f3d_20 1st cir 121_f3d_393 8th cir 102_tc_116 the request for technical_advice states that younger brother did not execute a settlement agreement and the receipt and direction document signed by younger brother does not on its face constitute a settlement agreement the settlement agreements with sister and sister were extensive and 13-page documents respectively each agreement was entitled general release and settlement agreement each agreement released both taxpayer and older brother individually and as trustee from further liability in connection with the redemption and the dispute regarding older brother’s purchase of the family’s lake-front summer house neither agreement to the date of purchase of the newsprint tam-109639-00 focused on tax implications on the other hand the document signed by younger brother was a five-sentence document entitled receipt and direction it does not state that is a settlement agreement and does not refer to any dispute or contain any language releasing older brother or taxpayer rather the first sentence states that younger brother will receive additional consideration for his sale of common_stock to taxpayer three sentences then describe the tax consequences given that the document seems to have been principally written with tax considerations in mind its terms would not control the tax treatment here even assuming sec_163 did not require underlying indebtedness taxpayer also contends that the meaning of indebtedness under sec_163 is controlled by state law for this proposition taxpayer cited 53_f2d_47 138_f2d_254 8th cir 24_tc_1150 the authority cited by taxpayer is inapposite with its contention in evaluating whether promissory notes given by a taxpayer to his wife and children constituted indebtedness under federal_income_tax law the court in gilman observed that the instruments were not promissory notes under iowa law because they were not unconditional promises to pay the court however did not stop there it then discussed the meaning of indebtedness under federal tax law it said the term ‘indebtedness’ as used in the revenue act implies an unconditional obligation to pay any definition more flexible would only encourage subterfuge and deception id pincite in mercil the court looked to minnesota law to determine that advances received by a taxpayer from his father for college were gifts because there was not an unconditional obligation to repay the advances at no point did the court suggest that it was looking to a local law definition of indebtedness or that local law would be controlling in fact the court premised its opinion by stating that the issue in front of it was whether the payments by the taxpayer to his father constituted interest within the meaning of sec_23 of the internal_revenue_code the focus on the federal definition of indebtedness rather than local law is consistent with supreme court precedent in its analysis of the term indebtedness under sec_23 the court in du pont stated that its meaning is determined under federal_law the court said that it would not look to other law cited by the taxpayer to determine the meaning of interest and indebtedness rather it said that the meaning of interest on indebtedness should in the context of a revenue act be determined by well-known business world meanings the supreme court has also more generally instructed that the meaning and application of the federal taxing statutes should be interpreted so as to give uniform application to a nationwide scheme of taxation unless though making this contention taxpayer did not cite any state law indicating that its potential liability arising from the redemption and older brother’s purchase of the summer family house was indebtedness for authority on state law taxpayer pointed to an opinion prepared at the time of the income_tax audit by its litigation counsel however the opinion does not cite any state or other law tam-109639-00 congress expressly makes a statute’s operation depend on state law 305_us_188 based on the above taxpayer’s only outstanding indebtedness in connection with the redemption was its date redemption note held by sister during year except for that redemption note taxpayer did not have unconditional and legally enforceable obligations to pay the former shareholders a principal sum that could be considered indebtedness under sec_163 thus no portion of the settlement payments was deductible by taxpayer as interest_expense under sec_163 additionally the redemption notes were not subject_to the imputed_interest rules of sec_483 rather the redemption notes were debt instruments subject_to the original_issue_discount_rules prescribed by sec_1274 the original_issue_discount accrued daily on sister 1's redemption note until it was retired in year the original_issue_discount accrued during year independent of the settlement or whether payment was made on the redemption note thus taxpayer was only permitted to deduct in year under sec_163 the original_issue_discount that accrued during year on the redemption note held by sister -end-
